At the outset, I would like to convey my Government’s congratulations to Mr. Miroslav Lajčák on his election as President of the General Assembly at its seventy-second session and assure him of our unwavering support for his mandate.
At the same time, I would like to once again congratulate Secretary-General António Guterres on his assumption of his duties since 1 January. The Government of Cyprus and I personally have full faith and confidence in his abilities and vision. To that end, we stand ready to provide all necessary assistance towards achieving our shared goal of promoting the values and principles of the United Nations at a time marked by great uncertainty and instability.
Like the years preceding it, 2017 has been marked by turbulence. To name only a few examples, terrorism, regional conflicts, forced migration, the alarming effects of climate change and humanitarian crises are realities that have placed an enormous strain on our peoples and the environment. Human nature drives us to work for what is in our best interests and those of future generations — the preservation of our planet, peaceful settlements of conflicts, an end to terrorism and extremism, action to prevent natural disasters, and joint efforts to alleviate the immeasurable human suffering experienced around the world.
There is only one way to achieve that, and it is multilateralism. We stand here as world leaders to pledge our determination and commitment to a better world, through cooperation and joint actions. It is only through collective efforts that we can address crises like the current one with North Korea, which threatens the resilience of our global non-proliferation and disarmament regimes, as well as the peace and security architecture of the region and beyond.
International multilateral cooperation is also vital in dealing with the scourge of terrorism. Terrorist attacks have unfortunately become commonplace in our world, from Baghdad to Kabul, from Paris to Cairo, from Barcelona to London. They target our cities and citizens with cowardly acts of asymmetric aggression. Along with adopting enhanced security measures, it is essential to prevent and counter radicalization and violent extremism within our societies through education, dialogue, economic growth and social inclusion.
There is no security without development, and there is no development without security. Enhancing our societies’ resilience is a key aspect of our multilateral endeavours, and in that respect our determination to implement the 2030 Agenda for Sustainable Development must remain high on the list of priorities. Sustainable development is at the heart of dealing with the root causes of forced migration, which for the past two years has dominated the global agenda, and not without cause. The crisis is putting pressure on our societies as well as our Governments, while at the same time it is changing the way political dialogue is conducted. However overwhelming the situation may be, we must not lose sight of the big picture, which is the need for solidarity and burden-sharing.
All these issues, along with the additional challenges that we are facing, point in one direction. We need a just, effective and efficient global governance system. In that regard, we are here to renew our commitment to a global order based on international law, with the
principles of the Charter of the United Nations at its core — a global order that ensures that peace, security, human rights and sustainable development remain the highest values that we subscribe to, preserve and uphold. Cyprus believes that the reform priorities that the Secretary-General has laid out are essential to ensuring thatmultilateralism remains relevant and effective in a time of growing scepticism and isolationist tendencies.
The three pillars of reform, in distinct yet parallel and complementary processes, will, if successful, provide us with a changed narrative pertaining to the ability to prevent crises before they erupt, reinforcing and enhancing peacekeeping and peacebuilding, humanitarian assistance and long-term development and growth.
The theme of this year’s session of the General Assembly — ”Focusing on people: Striving for peace and a decent life for all on a sustainable planet” — is extremely relevant to my country, which is still suffering from the scourge of war and its ongoing violent division. In that regard, we firmly believe that the most vital element in achieving inter-State, regional and global peace is respecting and ensuring the full and unhindered independence, territorial integrity and sovereignty of each and every State Member of the United Nations — a pillar that constitutes one of the most indispensable provisions of the Charter of the United Nations and the most basic rule aimed at prohibiting foreign intervention in the territory, the exclusive economic zone or the internal affairs of independent and sovereign States Members of the United Nations. It is only by adhering to that standard that we can avoid inter-State conflicts and bloody internal clashes, which in turn establish the conditions for prolonged destabilization, violence and uncertainty.
One country that unfortunately continues to endure the consequences of blatant violations of fundamental principles of the United Nations is mine, the Republic of Cyprus, which since the 1974 military invasion of Turkey has remained under its occupation. The pretext for the invasion was the restoration of constitutional order following the attempted coup d’état against the President of the Republic by the Greek military junta. I have deliberately used the word “pretext” since, instead of restoring the constitutional order, Turkey ended up occupying 37 per cent of the territory of Cyprus, while forcibly displacing more than a third of the Greek Cypriot community from their ancestral homeland.
Thousands were murdered, and more than 1,000 Greek Cypriots have been missing since 1974.
By the same use of force, all our Turkish Cypriot compatriots were compelled by Turkey to relocate from the areas controlled by the Government of Cyprus, in which they had been residing peacefully, to the areas occupied by Turkey. In the same context, through the continuous presence of more than 40,000 Turkish troops and thousands of transplanted settlers, in a conscious effort to alter the demographic character of the island, Turkey established an illegal entity under its absolute political, economic, cultural and religious control and dominance.
It is not my intention to engage in a game of blame. On the contrary, I truly wish that I were in the position to inform the Assembly that my vision of reaching a settlement — one that I have repeatedly described from this rostrum — has become a reality. Unfortunately, despite our constructive approach, our tireless and unwavering efforts and the progress achieved, the most recent rounds of talks, which were launched in May 2015 and began to crescendo in July 2017 at Crans- Montana, have reached a deadlock, which is attributable exclusively to Turkey’s intransigent position, as reflected in its proposals aimed at reducing Cyprus to a Turkish protectorate instead of being positively predisposed to establishing a truly independent, sovereign and conventional State. One might consider my previous comments to be exaggerated were I not able to substantiate them, as I intend to do now.
In 1960, with the establishment of the Republic of Cyprus, among others, under the Treaty of Guarantee, Turkey, Great Britain and Greece set out to guarantee the independence, territorial integrity and security of Cyprus. In that regard, I should stress that Turkey’s exploitation of that provision has regrettably led to the pain and suffering that the people of Cyprus — Greek and Turkish Cypriots alike — have endured and continue to endure as a consequence of the unacceptable status quo. It is for that exact reason that, since resuming negotiations on establishing a normal and sovereign State and from the very beginning, we have made it our goal to terminate the Treaty of Guarantee and the right of intervention, as well as agree to a sunset clause for full withdrawal of the foreign occupation troops. That is a principled position that the Secretary-General himself holds as an indispensable element in efforts to reach a settlement. As he said on 4 June, “Progress in this chapter [that is, the chapter pertaining to security and guarantees] is an essential element in reaching an overall agreement and in building trust between the two communities in relation to their future security”.
Based on both the observed progress in the bicommunal dialogue and the Secretary-General’s assessment, which I just cited, on 28 June the multilateral Conference on Cyprus opened with great expectations. Following negotiations in an effort to positively support the whole process, the Secretary-General presented an outline of six fundamental thematic topics comprising, on the one hand, the chapter on security and guarantees, including the withdrawal of foreign troops, and, on the other hand, issues related to the internal aspects of the Cyprus problem. Reaching the points of convergence within the Secretary-General’s framework would have led to a strategic agreement, thereby injecting a new dynamic and impetus into the process of realizing the valid hope that an overall settlement might be feasible.
In full compliance with the Secretary-General’s outline, I submitted credible and realistic proposals that effectively addressed the sensitivities and concerns of both communities, and that, like the Secretary- General’s framework, were based on the capacity of the Republic of Cyprus as a State member of the European Union (EU) and the United Nations. In stark contrast to the framework of the Secretary-General and the positions of the other two guarantor Powers, Turkey, in adopting an inflexible position, insisted on maintaining the Treaty of Guarantee and the right of intervention, as well as the permanent presence of troops.
In his statement before the General Assembly at its current session, the President of Turkey, Mr. Recep Tayyip Erdoğan, claimed that the unsuccessful outcome of negotiations at Crans-Montana was attributable to the incomprehensible position of the Greek Cypriot side. In response, I would like to say that I am sorry but I have to reply by asking the Turkish President the following questions.
Is it incomprehensible to aspire to establish an independent and sovereign State without foreign guarantees and the intervention of a third country, while enjoying freedom from the presence of occupation troops?
Is it irrational to advocate establishing a normal State in which all decisions are made only by its citizens, free from foreign dependencies?
Is it unreasonable for an EU member State to efficiently and effectively participate in the decision-making of the European Union?
Is it unfounded to envision terminating the anachronistic Treaty of Guarantee and establishing a robust security system based on the Charter of the United Nations and the relevant treaties of the European Union and the Council of Europe?
Is it against any established principle for the United Nations, as well as the relevant institutions of the EU, to ensure and safeguard the smooth and secure implementation of the provisions of the settlement? And is it a paradox to reject Turkey’s insistence that it should assume that role?
Does any constitution of a federal State provide that, for every decision at the federal level, at least one positive vote by the members of the State is required, especially when one of the members of the federation is controlled by a third party?
Finally, could anyone maintain that reaching a settlement based on Turkey’s proposals would have led to establishing a functional and viable State?
Despite our disappointment, what I want to emphatically stress and convey is that the vision of the people of Cyprus is simply to end the unacceptable status quo and establish a federal State that would ensure all generations of Greek and Turkish Cypriots conditions of stability for a safe, prosperous and peaceful future; a State free from any foreign interventions and dependencies; a “normal State”, as the Secretary-General has very correctly stated; a State led by Cypriots for Cypriots. In that regard, and contrary to the statements made by Turkish officials, it is my intention, at tomorrow’s meeting with the Secretary- General, to convey our readiness to immediately resume negotiations in accordance with his framework and in line with the relevant United Nations resolutions.
Within this context, it is widely acknowledged that if a new conference on Cyprus is to convene, and in order to avoid a repetition of the shortcomings of the past, there should be thorough and solid preparations and strong political will and determination on the part of all interested parties and stakeholders so as to ensure that this time deliberations will lead to a positive outcome. For that, I have no doubt that the Secretary- General and the permanent members of the Security Council will offer us their support and help.
At the same time, at this critical juncture we need an alternative to unilateral actions that have a negative effect on the aim of moving the process forward. Mutually agreed confidence-building measures that are in line with the relevant Security Council resolutions and reports of the Secretary-General, such as the return and resettlement of Varosha to its rightful and lawful inhabitants, would be game-changers in creating a climate conducive to resuming negotiations with the aim of reaching a comprehensive settlement. That aim would be further reinforced through progress on the humanitarian issue of missing persons. To that end, I call on Turkey to fully cooperate in order to resolve this tragic issue. I also take this opportunity to urge all countries that may hold information to open their archives in order to support our efforts to bring an end to this tragic aspect of the Cyprus problem.
In conclusion, I once again urge Turkey and our Turkish Cypriot compatriots to realize that it is only through mutual respect and compromises, not obsolete fixations on failed practices, that we will achieve a viable and lasting settlement that has neither winners nor losers and fully respects and addresses the sensitivities and concerns of both communities. That is the only way for Cyprus to fully utilize its potential and exploit its unique geographical position. That is my vision.